DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 4, it is confusing the used the term “substantially” in line 2. The specification or the claim do not provide the metes and bounds of said term in a way 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Syed (US 20110027749 A1).
[AltContent: arrow][AltContent: textbox (Axis)][AltContent: arrow][AltContent: textbox (Tip)][AltContent: arrow][AltContent: textbox (Lower housing)][AltContent: ][AltContent: textbox (Upper housing)][AltContent: arrow][AltContent: textbox (Inlet of the pump)][AltContent: ][AltContent: textbox (Tube)][AltContent: arrow][AltContent: textbox (Tube)][AltContent: arrow][AltContent: textbox (Reservoir)][AltContent: oval][AltContent: textbox (Latch assembly including an ejector button 40)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Cap)][AltContent: textbox (Body)][AltContent: arrow]
    PNG
    media_image1.png
    544
    455
    media_image1.png
    Greyscale

[AltContent: oval][AltContent: arrow][AltContent: textbox (Latch assembly )]
    PNG
    media_image2.png
    456
    188
    media_image2.png
    Greyscale

Regarding claim 1, Syed discloses a water flosser comprising: 
a body (see annotated Fig. 1A above); 
a cap (16) coupled to the body (see annotated Fig. 1A above); 
a tip (22) extending through an opening in the cap (see annotated Fig. 1A above – due to the tip/floss is attached to the cap, it is understood that the cap has some sort of opening to attach hold the tip/floss in place with the cap); and 
a latch assembly (38, 39, 40, 41)  selectively retaining the tip (see annotated Fig. 1A and 2 above, and [0026-0027], the latch assembly is attached to the cap, and due to the cap includes the tip, the latch assembly is retaining the tip), wherein the cap, the tip and the latch assembly are all rotatable as a unit about a defined axis relative to the body (see annotated Fig. 1A, due to the latch assembly is located at the cap, and at the same time the tip is included in the cap, when the cap is rotated with all the components of the cap, including the tip and the latch assembly, will also rotate).   
Regarding claim 2, Syed discloses further including an ejector button (40) located on a portion of the cap and associated with the latch assembly, wherein, upon actuation of the ejector button, the latch assembly releases the tip (see annotated Fig. 1A and 2 above, and [0026]).  
Regarding claim 3, Syed discloses that the ejector button (40) extends through an upper surface of the cap (see annotated Fig. 1A above).  
Regarding claim 10, Syed discloses further including: 
a reservoir (32) associated with the body (see annotated Fig. 1A above); 
a motor (26) disposed in the body see annotated Fig. 1A above and [0025] – see “water pressure motor”); 
a pump (26) disposed in the body (see [0025] – it is disclosed the use of a pressure motor 26, due to it mentions that the motor is for water pressure, it is understood that includes a pump to move the fluid from the bottom of the handle 24 to the aqueduct 28 to be “pressurized” in the cap/tapered hollow water access portion 16) and in fluid communication (through the tube 34) with the reservoir (32); and
a battery disposed in the body and in electrical communication with the motor ([0009] - “The apparatus may further comprise a power cord that is integral with the re-charging contact member of the base.”, and [0030] – “The re-charging contact member 48 and charge contact 26A are made of a conductive substance to transfer charge. One of skill in the art would appreciate that although the current embodiment is a re-chargeable design, a battery powered design would also be possible while staying with the basic concept of the embodiments herein”. Therefore, it is understood that the water flosser can use a rechargeable battery charged with the power cord, or a basic battery.)  
Regarding claim 11, Syed discloses further includes a tube (34) having an inlet end disposed in the reservoir (32) and being in fluid communication with an inlet of the pump (“water pressure motor” 26 in Fig. 1A above).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 20110027749 A1) as applied to claim 11 above, and further in view of Boyd et al.  (US 20070203439 A1).
Regarding claim 12, Syed discloses the claimed invention substantially as claimed, as set forth above for claim 11.  
However, Syed does not disclose that the reservoir includes a lower portion having a tapered wall leading to a floor, the lower portion concentrating a volume of fluid about the inlet end of the tube.  
Boyd et al. teaches a dental water jet unit including a reservoir (14), where the front and back walls can have an angled shape (see [0122] – “Although the reservoir 14 … are described as having differently curved front and back surfaces, other shapes (e.g., … angled….) could be utilized”).
However, even when Boyd et al. does not the reasons to why an angled wall is better than any other configuration. A person skill in the art would see obvious that the angled walls in the fluid reservoir allows for the fluid to slide down through the walls towards the bottom of the reservoir, in this way concentrating the fluid in one smaller volume, in this way easier to retrieve through the tube. That at the same time the angled walls move any remaining water from the reservoir to a smaller portion of the reservoir to the move it of the flosser through the tube. In this way consuming all the water from the reservoir.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Syed (US 20110027749 A1) in view of Boyd et al.  (US 20070203439 A1).
Regarding claim 15 and 16, Syed discloses a water flosser including: 
a body (see annotated Fig. 1A above); 
a reservoir (32) associated with the body (see annotated Fig. 1A above); and 
a pump (26) disposed in the body (see annotated Fig. 1A above), the pump being in fluid communication with the reservoir and configured to draw fluid from the reservoir (32) through a tube (34) (see annotated Fig. 1A above), pressurize the fluid, and discharge the fluid from a tip coupled to the body (see annotated Fig. 1A above, where the tip is at the top of the cap, that at the same time the cap is coupled to the body), and an inlet of the tube is disposed adjacent the floor.
However, Syed does not disclose that the reservoir includes a lower section having a tapered volume converging towards a floor (for claim 15); and that the lower section includes a first inclined wall and a second inclined wall (for claim 16).  
Boyd et al. teaches a dental water jet unit including a reservoir (14), where the front and back walls can have an angled shape (see [0122] – “Although the reservoir 14 … are described as having differently curved front and back surfaces, other shapes (e.g., … angled….) could be utilized”).
However, even though Boyd et al. does not set forth the reasons as to why an angled wall is better than any other configuration. A person skill in the art would see obvious that the angled walls in the fluid reservoir allows for the fluid to slide down through the walls towards the bottom of the reservoir, in this way concentrating the fluid in one smaller volume, in this way easier to retrieve through the tube. That at the same time the angled walls move any remaining water from the reservoir to a smaller portion of the reservoir to the move it of the flosser through the tube. In this way consuming all the water from the reservoir.
Regarding claim 20, Syed/Boyd discloses the claimed invention substantially as claimed, as set forth above for claim 15, and where Syed discloses that reservoir further includes an upper housing and a lower housing attached to the upper housing (see annotated Fig. 1A above – where the upper housing as best understood by the examiner is the top wall of the reservoir, and the lower housing is the side walls and bottom wall the reservoir); and 
the lower section is received within the lower housing and is attached to the upper housing such that the upper housing and the lower section collectively define the entire volume of the reservoir (see annotated Fig. 1A – where the lower section is understood that is the internal surface of the walls of the lower housing).
Allowable Subject Matter
Claim 4 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 4, the prior arts do not disclose alone or in combination that the actuation of the ejector button includes application of a force in a direction substantially parallel to the defined axis.
Claims 5-7, 8, 9 and 17-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 5, the prior arts do not disclose alone or in combination a collet fixedly coupled with a tip holder and rotatably coupled to the pump body.
Regarding claim 8, the prior arts do not disclose alone or in combination a collar coupled to the body, the collar having a detent mechanism comprising a protrusion located on a cantilevered finger.
Regarding claim 17, the prior arts do not disclose alone or in combination that the first inclined wall includes a planar upper portion, and the second inclined wall includes an upper portion exhibiting a curved surface.
Claims 13 and 14 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:   
Regarding claim 13, the prior arts do not disclose alone or in combination the actuation of a latch assembly includes the displacement of the ejector button in a direction that is parallel with the defined axis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRAYDA ARLENE APONTE whose telephone number is (571)270-1933. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIRAYDA A APONTE/Examiner, Art Unit 3772                                                                                                                                                                                                        

/RALPH A LEWIS/Primary Examiner, Art Unit 3772